—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to enjoin the respondent John J. J. Jones, Jr., from enforcing an order of the County Court, Suffolk County (Jones, J.), dated May 8, 1996, directing the People to provide James Neal with copies of statements obtained by the People from eight potential alibi witnesses in a criminal proceeding entitled People v James Neal, pending in the County Court, Suffolk County, under Suffolk County Ind. No. 1944-95.
Motions by the respondents to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motions, it is
Ordered that the motions are denied; and it is further,
Adjudged that the petition is granted, without costs or disbursements, and the respondent John J. J. Jones, Jr., is prohibited from enforcing the order dated May 8, 1996.
The respondent Judge John J. J. Jones, Jr., acted in excess of his authorized powers in requiring the People to disclose the subject witness statements since such disclosure is authorized neither by statute or case law (see, CPL 240.20; see also, People v Dukes, 156 AD2d 203). Thus the writ of prohibition is hereby granted (see, Matter of Hynes v Cirigliano, 180 AD2d 659). Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.